Order filed December 13, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00952-CV
                                   ____________

             IN THE INTEREST OF E.R.G., A CHILD, Appellant

                                        V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                          Appellee


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-04728J

                                     ORDER

      This an accelerated appeal in a parental termination case from a decree of
termination signed August 21, 2018. The clerk’s record was filed November 5,
2018. The record reflects the notice of appeal was filed October 26, 2018.

      Appellant alleges she did not receive notice of the judgment until October 9,
2018. Pursuant to Texas Rule of Civil Procedure 306a, appellant must provide a
written order signed by the trial court finding the date when appellant first either
received notice or acquired actual knowledge the judgment was signed. See Tex. R.
App. P. 4.2(c); see also LDF Construction, Inc. v. Texas Friends of Chabad
Lubavitch, Inc., 459 S.W.3d 720, 724 (Tex. App.—Houston [14th Dist.] 2015, no
pet.) (the date must be established by competent proof and included in a written
order signed by the trial judge).

      We have a record of appellant’s motion for new trial wherein appellant
explained to the trial court that did she did not receive actual notice of the final
decree in this case until October 9, 2018. During that hearing the trial court
refrained from ruling on whether the motion for new trial was timely; thus, the trial
court did not make the finding necessary for relief under Texas Rule of Civil
Procedure 306a.The trial court, however, did state it would assume the motion was
timely for the purpose of denying the motion.

      Accordingly, we order the trial court to hold a hearing and issue an order
finding the date when appellant first either received notice or acquired actual
knowledge that the order was signed. A supplemental clerk’s record containing the
trial court’s order shall be filed with the clerk of this court by December 31, 2018.

                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Donovan.